Citation Nr: 1242634	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, including mitral regurgitation and tricuspid regurgitation, to include as secondary to restrictive lung disease.

2.  Entitlement to service connection for residuals of pneumonia, including restrictive lung disease and pulmonary hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to February 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a heart condition due to a lack of new and material evidence, and denied service connection for residuals of pneumonia.

The Board reopened both issues in November 2009, and remanded them in order to obtain medical opinions.  The Board again remanded the claims in June 2010 in order to obtain medical opinions compliant with the initial remand instructions.

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in October 2009.  A transcript of that hearing has been associated with the claims file.

In February and July 2012 specialist medical opinions from the Veterans Health Administration (VHA) were obtained.  Appropriate due process was provided to the Veteran and her representative via a September 2012 letter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's mitral regurgitation and tricuspid regurgitation are at least as likely as not related to service, and the tricuspid regurgitation is at least as likely as not related to her service-connected restrictive lung disease.

2.  The Veteran's restrictive lung disease and pulmonary hypertension are at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for mitral regurgitation and tricuspid regurgitation, to include for tricuspid regurgitation on a secondary basis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

2.  The criteria for establishing service connection for restrictive lung disease and pulmonary hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Since the Board is granting service connection for mitral regurgitation and tricuspid regurgitation, and for restrictive lung disease and pulmonary hypertension, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), have been satisfied.  That matter is moot.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter, the Board notes that, as the July 2012 VHA physician explained in his discussion of the Veteran's heart, the terms "insufficiency" and "regurgitation" are interchangeable terms to describe murmurs associated with retrograde movement of blood.

In the present case, the Board finds that the evidence supports an award of service connection for restrictive lung disease and pulmonary hypertension, and for mitral regurgitation and tricuspid regurgitation.  First, the evidence reflects that the Veteran has diagnoses of those disorders during the pendency of the claim-in this case, in or after October 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

Specifically, a VA physician administered echocardiography (EKG) testing in October 2006 and diagnosed mild mitral regurgitation, moderate tricuspid regurgitation, mild aortic regurgitation, and mild pulmonary hypertension.  In February 2008 and March 2008, a VA cardiologist diagnosed the Veteran with pulmonary hypertension.  In July 2008, another VA physician noted that a February 2008 EKG revealed probably moderate tricuspid regurgitation.  In January 2010, a VA compensation and pension (C&P) examiner diagnosed the Veteran with mild pulmonary hypertension, mitral insufficiency, aortic valve stenosis with trivial insufficiency, and EKG evidence of an old myocardial infarction.  Also in January 2010, a VA pulmonologist administered a pulmonary function test and diagnosed the Veteran with a moderate-to-severe restrictive lung defect.

Second, the Veteran's service treatment records show the occurrence of heart and lung disorders in service.  Specifically, the Veteran was treated for pneumonia during service from March 1947 to May 1947.  In April 1947, the Veteran was diagnosed with a systolic murmur, a sinus arrhythmia, and pulmonary enlargement.  In May 1947, the Veteran was diagnosed with a severe pulmonary infection and myocardial weakness.

Third, there is competent evidence of a nexus between the Veteran's in-service heart and lung disorders and her current restrictive lung disease, pulmonary hypertension, mitral regurgitation and tricuspid regurgitation.  While this evidence is medically complex and at times conflicting, the Board finds that it is at least in equipoise with respect to the etiologies of the Veteran's disorders granted on appeal.  38 C.F.R. § 3.102.

Specifically, in October 2009, a VA clinician opined that the Veteran "has had some atypical chest pain syndrome in the past, possibly related to some underlying pulmonary exposure during her service years."  Based on the evidence of record, including this speculative opinion, and based on the inadequacy of the January 2010 examinations (discussed below), the Board obtained etiological opinions from two VHA physicians.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (requiring VA to obtain a medical examination and/or opinion when the conditions of 38 C.F.R. § 3.159(c)(4) are met).

The February 2012 VHA physician opined that:

The restrictive lung defect found on pulmonary function testing is indicative of a chronic lung disorder.  This chronic lung disorder likely developed over many years and as a consequence, the patient could have developed pulmonary hypertension....Pneumonia has been shown to cause scaring of lung parenchyma.  Scaring of lung parenchyma has been shown to be a cause of restrictive lung disease.

The July 2012 VHA physician opined that:

[The Veteran] was first diagnosed with a systolic murmur during her episode of pneumonia in 1947.  At that time the ausculatory findings indicated two systolic murmurs that were appreciated[;] both were described as systolic in nature.  Due to the systolic nature of these murmurs, the limitation of these murmurs to the systolic portion of the cardiac cycle[,] these murmurs could only represent aortic or pulmonic obstruction (stenosis) or tricuspid or mitral regurgitation, or increased flow states (i.e. pregnancy, infection, hypterthyroidism [sic]).  Given the description of the first murmur being along the left sterna border and [that] the murmur was accentuated with expiration, this more likely than not represents mitral regurgitation.  Left sided systolic murmurs (mitral regurgitation, aortic stenosis) will increase in intensity with expiration while right sided murmurs will increase in intensity with inspiration, a finding with 100% sensitivity and 88% specificity.  The second described murmur does not list a dynamic component to the description of the murmur, however given that it was systolic and ausculatated near the apex this more likely than not represents either tricuspid regurgitation or another audible aspect of the previously mentioned mitral regurgitation.

On 3/3/2008 a transthoracic echocardiogram was performed which indicated that [the Veteran] had evidence of mild-moderate tricuspid regurgitation, mild mitral regurgitation, and aortic sclerosis.  She also had mention of mild pulmonary hypertension with PA pressures estimated via echocardiography up to 48 mm HG [mercury].

When [the Veteran] was diagnosed with her systolic murmur in 1947 she was acutely ill with pneumonia which in this setting confers a more hyperdynamic circulatory state [and] increases the chances that murmurs will be ausculatated.  Given the examination data from 1947 and the recent echocardiographic data from 3-3-2008, it is more likely than not that the findings of mild mitral regurgitation and mild tricuspid regurgitation on transthoracic echocardiogram represent the same murmurs appreciated on April 25, 1947 during her acute pneumonia illness....

[The Veteran] had pulmonary function testing performed on 
1-23-2010, [and] her findings were consistent with a restrictive lung disease with a total lung capacity of 2.68 (57% of predicted), [f]orced vital capacity of 1.6 (65% of predicted), forced expiratory volume 1.18 (68% of predicted) and FEV1/FVC ratio 0.74.  Her diffusion capacity was 73% of predicted.  While her pulmonary function tests may be consistent with a primary restrictive lung disease, they also may be consistent with pulmonary hypertension.  Pulmonary etiologies can cause cardiac murmurs through elevation in the pulmonary vascular tone result[ing] in increased afterload for the right ventricle which results in pulmonic insufficiency and tricuspid regurgitation.  Thus [the Veteran] had no evidence of pulmonic insufficiency on exam or echocardiography.  [The Veteran] did however have a clinical exam in 1947 that more likely than not represented tricuspid regurgitation as the systolic murmur appreciated in combination with the mitral regurgitation.  A transthoracic echocardiogram in 2008 confirmed the mild-moderate tricuspid regurgitation.  Thus it is more likely than not that [the Veteran's] current mild-moderate tricuspid regurgitation is related to or caused by the restrictive lung disease appreciated on pulmonary function testing.

The Board finds that the February 2012 and July 2012 VHA physicians' etiological opinions are competent based on the physicians' medical expertise, credible based on their duty to provide truthful opinions, and highly probative based on their medical reasoning, internal consistency, and consistency with the evidence of record.

Moreover, the Board finds that the probative value of the contrary opinions from the 1968, 1971, and 1973 VA examiners-finding no current heart or pulmonary disease-is outweighed by the diagnoses of such disorders during and after service, including by VA physicians using more modern testing during the pendency of the claim.  McClain, supra.

Likewise, the Board acknowledges the contrary opinions from the January 2010 VA examiner (including the June 2010 addendum) to the effect that:

There is little probability that the slight murmurs noted in the military in 1947 are indications that they are causally related to the prestent [sic] valvular disease which in [sic] most likely age related....There is no evidence that the veteran has any lung problem related to the pneumonia she had in March, 1947.

In the June 2010 addendum, the examiner further opined that:

[T]here was no indication of chronicity or continuity of treatment, and no indication that any presently noted lung and heart condition is associated, caused by, or the result of any lung condition noted while on active duty.  The pneumonia treated while in the military had resolved at the time of discharge without apparent sequelae.

However, the Board finds that the January and June 2010 examiner's opinions are entitled to little probative value because they do not take into account the continuity of treatment for her lung and heart disorders following service and her reported continued symptomatology.  In addition to the Veteran's own reports of ongoing chest pain since service, there is documentation in the claims file showing that private clinicians diagnosed the Veteran with a systolic heart murmur in 1951, 1956, and 1960.  The Veteran also received treatment for fatigue and chest pains in 1954, which were diagnosed as nervous exhaustion.  In 1968, a private physician reported that the Veteran was under care for a heart murmur, which required restriction of her activities.  In 1972, a private physician reported having first heard a heart murmur in the Veteran in 1963.  

Under the circumstances, and taking into consideration the totality of the evidence, the Board is persuaded that the criteria for an award of service connection for restrictive lung disease and pulmonary hypertension, and for mitral regurgitation and tricuspid regurgitation, have been satisfied.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 3.102 (2012).  Therefore, the appeal is allowed.


ORDER

Service connection for mitral regurgitation and tricuspid regurgitation is granted.

Service connection for restrictive lung disease and pulmonary hypertension is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


